Sims, J.,
after.making the foregoing statement, delivered the following opinion of the court:
*557The sole question presented to us for decision is the following:
1. Was there sufficient evidence before the jury to warrant them in believing beyond a reasonable doubt that the still was in the possession of the accused on the Monday mentioned in the evidence.
The question must be answered in the affirmative.
The direct evidence for the Commonwealth is to the effect that the accused and Meadows were “heard * * * talking and moving about in (the) outhouse” (in which the still was found) “a short time before the fire” (which burned the outhouse); that the fire was caused by the explosion of an oil stove; that while Smith, the owner of the building, had been in it that morning, he was there for the purpose of moving out some old papers and had, as he testified, no knowledge of the still being in the house; that the accused had rented the outhouse from Smith, although he was not entitled to the possession of it until after the day of the fire, and had asked of and was given by the owner permission to come to the house on the day of the fire for the purpose of stripping up some cracks in the wall, as he stated when he asked such permission.
It may be conceded that this evidence of itself was insufficient to show beyond a reasonable doubt that the accused was in possession of the still at the time in question; for if he was in the outhouse with Meadows merely for the purpose of “stripping up some cracks in the wall,” as he had stated as aforesaid would be his purpose in going there that day, all of the evidence for the Commonwealth might have been consistent with his innocence of the charge of having the still in his possession. But when the accused testified he denied that he had ever been in the house; denied that he had entered into .any rental agreement for it; and denied that he had ever *558seen Smith, the owner of the house. These denials were, according to the testimony of the witnesses for the Commonwealth, all false. This false testimony warranted the jury in the inference that the aforesaid alleged purpose of the accused of going to the house on the day of the fire was also false; that his real purpose in going into the house on that day was to carry the still there so as to have it ready to be set up for operation on the following Thursday, when his right of possession of the building commenced under his lease of it; that he accordingly carried the still there on the day of the fire, with the assistance of Meadows, and hence, had it in his possession at the time he and Meadows were in the building a short time before the fire.
Of course, it is possible that in this case the accused may have told the truth and be innocent. But if so, the witnesses for the Commonwealth swore falsely. It is only upon that conclusion that there could be any reasonable doubt of the guilt of the accused. And so we find that the case turns upon the credibility of the witnesses for the Commonwealth on the one side and of the accused and his witnesses on the other. The verdict of the jury is conclusive upon us (as it was upon the learned trial judge, as he so considered, as is evidenced by Ms refusal to set aside the verdict), and is conclusive against the accused upon that subject.
The petition for the writ of error urges upon our consideration the well-known principle of law applicable under certain circumstances, that to find a person guilty of possession of an article such possession must be exclusive. No authorities are cited and hence we shall not here review them. We deem it sufficient to say on the subject that the principle referred to is applicable oMy in cases of constructive possession, not to actual possession. The verdict in the instant case does *559not rest upon any idea that the accused had constructive possession of the still due to his right of possession of the building in which the still was, for his tenancy of the building had not commenced. The verdict rests upon the testimony tending to show that the accused put the still in the building prior to the commencement of his tenancy and thus had actual possession of the still at the time he put it there.
The ease must be affirmed.

Affirmed.